Citation Nr: 0917811	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-04 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for major depression, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from December 1987 to April 
1997.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Reno, Nevada, Regional Office (RO).  
The Board Remanded the appeal in March 2008.

A hearing was held before the undersigned Veterans Law Judge 
in May 2007.  At that hearing, the Veteran testified about 
her inability to work and the fact that she had been 
receiving disability benefits from the Social Security 
Administration (SSA) since 1999.  The Veteran's testimony 
infers a claim for a total disability evaluation based on 
individual unemployability (TDIU).  This claim is REFERRED to 
the RO for any necessary action.  


FINDING OF FACT

The Veteran's major depressive disorder is productive of 
deficiencies in most areas, including family relations, but 
the evidence establishes that the Veteran does not manifest 
gross impairment in thought process or communication, grossly 
inappropriate behavior, persistent danger of hurting herself 
or others, inability to perform activities of daily living or 
maintain minimal personal hygiene, disorientation to time or 
place, or memory loss. 


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for major depressive 
disorder, but no higher evaluation, are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.125, 4.130, Diagnostic Code 9434 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her service-connected major 
depressive disorder is more disabling than the current 30 
percent evaluation reflects.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to provide notice 

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the VCAA letters sent to the 
Veteran prior to the initial unfavorable 2003 rating decision 
did not specifically meet the requirements of Vazquez-Flores, 
since that case was not issued until 2008.  This raises the 
possibility, but not a presumption, that the lack of notice 
resulted in prejudice to the Veteran.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub. nom. Shinseki v. 
Sanders, 556 U.S. ____, 77 U.S.L.W, 4304 (U.S. Apr. 21, 
2009).  The Veteran does not argue that any defect in notice, 
either as to timing or as to content, prejudiced her effort 
to substantiate her claim.  After the Board Remanded the 
claim in March 2008, the Appeals Management Center (AMC) 
issued a notice in April 2008 which complied with all 
elements of content notice.  

Moreover, at her 2007 hearing before the Board, the Veteran 
demonstrated knowledge of the criteria for demonstrating a 
worsening of her psychiatric disability and the criteria for 
demonstrating the effect of that disability on her life.  

Based on the notices provided, and the Veteran's testimony, 
the Board concludes that the Veteran was not prejudiced by 
any defect in the timing or content of notice about the 
evidence needed to support the claim.  

Duty to assist

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  VA outpatient treatment records from 2002 through 
January 2009 are associated with the claims file.  The 
Veteran has been afforded VA examinations during the pendency 
of the appeal.  The Veteran has submitted numerous 
statements.  The Veteran testified before the Board.  

The Veteran has not identified any additional evidence that 
might be relevant.  The Board finds that no additional notice 
or assistance is required to fulfill VA's duties under the 
VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Claim for increased evaluation for psychiatric disability

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Historically, the Veteran sought service connection for 
depression proximate to her service discharge in April 1997.  
Service connection for major depressive disorder was granted, 
and the disability was evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9343.  In a Board decision issued in 
October 2000, a claim for an initial evaluation in excess of 
30 percent for major depression was denied.  

A statement submitted in June 2002 was accepted as a claim 
for an increased rating for major depression.  By a rating 
decision issued in February 2003, the Veteran's evaluation of 
30 percent for major depressive disorder under DC 9434 was 
continued, and her claim for an evaluation in excess of 30 
percent was denied.

Under DC 9434, a rating of 70 percent is assignable for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

Global Assessment of Functioning (GAF) scores are scaled 
ratings reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-
IV).  VA's Rating Schedule employs nomenclature based upon 
the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 
4.130. 

The DSM-IV contemplates that the GAF scale will be used to 
gauge a person's level of functioning at the time of the 
evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  A GAF score of 31-40 contemplates some 
impairment in reality testing or communications (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or social functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).

While important in assessing the level of impairment caused 
by psychiatric illness, the GAF score is not dispositive of 
the level of impairment cause by such illness.  Rather, it is 
considered in light of all of the evidence of record.  See 
Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. 
Principi, 15 Vet. App. 1, 14 (2001).

Facts and analysis

VA outpatient clinical records dated in February 2002 reflect 
that the Veteran reported that the medication she taking for 
her depression seemed to be losing its effect.  The Veteran 
appeared calm and slightly depressed.  She complained of 
forgetfulness and increasing depression.  A GAF score of 37 
was assigned.  A GAF score of 37 reflects major impairment.  
While the evidence in this case discloses that the Veteran 
did not manifest deficits in reality testing or 
communications, she did report that her depression resulted 
in some neglect of her family.  

In August 2002, the Veteran reported serious daily affect in 
symptoms and labile mood.  She was advised to attempt to 
continue without medications as much as possible during 
pregnancy.  A GAF score of 27 was assigned.  In September 
2002, the RO received statements from lay individuals on the 
Veteran's behalf.  CGG and HSP described the Veteran as not 
feeling well, as having constant pain, and as lacking 
concentration.  

The Veteran returned for medication in a February 2003, after 
the birth of her child.  She reported increased migraines and 
headaches.  A GAF score of 27 was again assigned in March 
2003, shortly after the birth of the Veteran's daughter, at a 
time when she was recently cleared to begin taking 
medications again to treat her depression.  

In May 2003, the Veteran reported that she resigned from 
employment before she could be terminated because of lack of 
energy and mood swings.  It is noted that this employment may 
have been a sheltered workshop type of employment, as the 
record reflects that the Veteran was receiving SSA disability 
benefits and had received assistance and support to obtain 
additional vocational training.  A GAF score of 28 was 
assigned.

In September 2003, the Veteran was admitted for treatment of 
chest pain.  The Veteran looked ill and tired.  Her affect 
was flat and her mood was depressed.  She did not make eye 
contact.  Her speech was of low volume and there was poverty 
of content.  The examiner concluded that the Veteran had 
depression with exaggerated somatic complaints.  

In April 2004, the Veteran required hospitalization for 
cardiac treatment.  The clinical records of that 
hospitalization reflects that the Veteran reported mood 
swings during the hospitalization.  A GAF score of 28 was 
assigned.  The examiner noted that the Veteran was able to 
take care of her child, but contributed minimally to 
housework.  SB, a lay individual who stated she was living 
with the Veteran and her family, noted that the Veteran was 
sometimes unable to deal with tasks such as preparing a meal, 
seemed withdrawn, and sometimes was unfocused on the 
occurrences of the day.  This evidence again reflects that 
the Veteran generally functioned well enough to maintain her 
marriage and continue to parent her two children, with 
assistance from her husband and others.  

The VA examination conducted in July 2004 revealed that the 
Veteran was having difficulty with personal hygiene and 
difficulty keeping up with requirements of parenting her 14-
year old son and 18-month old daughter.  She stated she was 
unable to hold employment outside the home because of lack of 
energy and mood swings.  The Veteran's speech, verbal 
communication, and thought processes were not impaired.  She 
did not have panic attacks or impaired impulse control.  The 
examiner assigned a GAF of 39.  

In August 2004, the treating provider noted that the Veteran 
reported constant fatigue and pain.  She spent most of her 
time sleeping, causing marital conflict.  The provider 
assigned a GAF of 23.  Symptoms of auditory hallucinations 
were disclosed on outpatient treatment in December 2005.  A 
diagnosis of schizoaffective disorder was assigned, and a GAF 
score of 35.  In March, the Veteran's assigned GAF score was 
slightly higher, 40.

VA examination conducted in August 2006 revealed that the 
Veteran reported that she cried easily, was moody, and slept 
a lot.  At times, she had a lot of energy, and did things, 
but then she would have increased pain after any such 
activity.  She reported auditory hallucinations.  The 
examiner attributed the auditory hallucinations to the 
Veteran's depression, and opined that there were no symptoms 
of a psychosis.  

The Veteran ran out of medication several weeks prior to 
December 2006 mental health appointment.  She reported 
auditory hallucinations, such as hearing the TV when it was 
not on or hearing her daughter call her when the daughter was 
not there.  The Veteran began complaining of heart 
palpitations when she was restarted on Zoloft at a higher 
dose.  In March 2007, the Veteran's medication regimen was 
modified to decrease her Zoloft, and her complaints of 
palpitation tapered off.

In March 2007, the Veteran's mood was cooperative.  She made 
good eye contact.  Her affect was reactive and her mood was 
congruent with the circumstances.  There was no thought 
disorder.  In May 2007, the Veteran reported that auditory 
hallucinations and fibromyalgia had flared up, with almost 
nightly auditory hallucinations.  Her medication regimen was 
again changed in an attempt to find a medication which would 
decrease the auditory hallucinations.  

In June 2007, the Veteran reported improved energy.  There 
was no thought disorder.  In May 2008, the Veteran reported 
an episode of auditory hallucination that made her jump up 
out of bed.  After that medication change, the Veteran denied 
current auditory hallucinations.  In November 2008, the 
Veteran reported losing control in an argument with her 
husband and trying to stuff clothing down his throat.  The 
Veteran expressed concern that she might become violent with 
her 5-year-old daughter.  No GAF score was assigned during 
this time period.  A Beck Depression Inventory (BDI) resulted 
in a score consistent with severe depression.

The evidence establishes that the Veteran manifested serious 
difficulties in all aspects of her life, including in her 
ability to function as a parent and complete household 
chores.  She did maintain her own personal hygiene, but 
reported that family members sometimes had to remind her to 
perform those tasks.  She reported that she did not consider 
suicide, because she did not want to do that to her children, 
but the evidence establishes that she did have auditory 
hallucinations caused by her service-connected depression.  
The Veteran's symptoms, her ability to function in daily 
life, and her GAF scores, are consistent with a 70 percent 
evaluation for major depressive disorder under DC 9434.  To 
this extent, the appeal for an evaluation in excess of 30 
percent is granted.

The Veteran's symptoms were not so severe as to result in 
total impairment.  Although the Veteran had difficulty with 
her duties as a parent, she maintained her relationship with 
her daughter and her son.  She reported that her son 
graduated from high school with the 10th highest academic 
achievement level.  This evidence establishes that the 
Veteran's functioning as a parent was at least successful 
enough to allow her son to achieve academically, even though 
the record reveals that the Veteran relied on her son to help 
take care of his younger sister and to help with household 
chores.  The evidence also establishes that the Veteran's 
marriage continued, although with marital conflict at times. 

The evidence reflects that the providers concluded that the 
Veteran's thought processes were not impaired, although she 
did manifest exaggerated somatic complaints.  Nevertheless, 
she remained able to engage in effective relationships as 
necessary to obtain medical care for several major medical 
problems, include objective cardiac impairment and 
fibromyalgia.  

Although the Veteran was hospitalized several times during 
the pendency of this appeal, those hospitalizations were for 
treatment of medical disorders including cardiac disorders 
and carpal tunnel syndrome.  The Veteran did not require 
primary hospitalization for treatment of the service-
connected psychiatric disorder.  There is no evidence that 
the Veteran displayed grossly inappropriate behavior or 
persistent danger of hurting herself or others, although she 
described herself as "snappish" at times and lost her 
temper at times.  The episode with her husband, reported in 
November 2008, during which she lost control in an argument 
with her husband does not rise to the level of grossly 
inappropriate behavior or persistent danger of hurting 
others.  Her attempt to stuff clothing down his throat 
appears to have been a one-time occurrence, and there is not 
evidence that this act endangered his life or hurt him.  The 
evidence establishes that she did not manifest disorientation 
to time or place and did not have memory loss for names of 
close relatives or similar information.

The preponderance of the evidence establishes that an 
evaluation in excess of 70 percent is not warranted for the 
Veteran's major depressive disorder.  The evidence is not in 
equipoise, and there is no reasonable doubt which would 
warrant a total evaluation.  38 U.S.C.A. § 5107(b).  The 
Veteran does not argue that she is entitled to a total 
evaluation on an extraschedular basis; any evidence relevant 
to extraschedular factors may be considered as part of the 
REFERRED claim for TDIU, but the Board is not required to 
address whether the Veteran is entitled to an increased 
(total) evaluation on an extraschedular basis at this time.  
See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).  However, an increase in the evaluation for 
service-connected major depressive disorder from 30 percent 
to 70 percent is warranted.  


ORDER

An increased evaluation from 30 percent to 70 percent for 
major depressive disorder is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


